Citation Nr: 1818469	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  14-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected left total knee replacement for osteoarthritis (left knee disability).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from February 1973 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In an August 2016 letter, the Veteran's representative asserted that the Veteran's knee disability warrants consideration of a TDIU.  A claim for a TDIU rating is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.

The case was previously remanded by the Board for further development in October 2017 and is now again before the Board for appellate consideration.

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, the Board finds that there was not substantial compliance with its October 2017 remand order and that it may not therefore proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance.").

In accordance with the Board's October 2017 remand instructions, the Veteran was scheduled for a VA examination to determine the current level of severity of his service-connected left knee disability following total replacement of the knee.  Of record is a December 2017 Compensation and Pension Examination Note, prefaced with a section titled "MEDICAL OPINION SUMMARY" in which the examiner notes, "[t]he Veteran was not available to be interviewed and examined."  The examiner further writes:

[I]t is the opinion of this examiner that the Veteran's reported complaints, or symptoms, or limitations of function, that the left knee has manifested since July 1, 2013 are historically erroneous.  The claimed physical deterioration is without objective medical evidence in support of a significant deterioration of his LT knee status.  The likely greatest contributing factor in the limitations noted in the accompanying DBQ of the knee is body habitus.  

Following this section is the report of a Disability Benefits Questionnaire (DBQ) concerning the Veteran's left knee disability.  Despite the examiner's note to the contrary in his medical opinion section, he specifically notes in the DBQ that an in-person examination was conducted.  Among other observations, the examiner notes in the DBQ that the Veteran exhibited abnormal range of motion in the left knee and that his disability necessitated the use of assistive devices like a wheelchair and walker.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, the VA examination obtained by VA pursuant to the Board's October 2017 remand order does not adequately assess the nature and severity of the Veteran's left knee disability.  The December 2017 VA examiner's statement that the Veteran was unavailable for interview and examination seems to be contradicted by the associated DBQ report.  Consequently, the Veteran must be afforded a new examination in order to ensure there is a complete record upon which to decide his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA has undertaken to provide examinations, the examinations must be adequate).  

Additionally, as a TDIU has been raised, further development is warranted.  The Veteran has stated that his bilateral knee disabilities prevent him from working, but his most recent VA examination suggests he can perform sedentary or clerical work.  Overall, the Board finds that the evidence is currently insufficient to make a determination as to whether the Veteran is entitled to a TDIU.  Accordingly, on remand, the RO should request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Additionally, the RO should schedule a VA examination to address whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-8940, Application for TDIU.  Obtain clarification from the Veteran regarding his work history, to include a statement as to his current employment status.  All actions to obtain the requested information should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disability.

Based on review of the appropriate records, any necessary testing, and reported complaints or symptoms or limitations of function, the examiner should identify the symptoms and limitations of function that the left knee has manifested since July 1, 2013. 

The examiner should test the ranges of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for any joints affected by the left knee disability.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain. 

If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination, as well as on repeated use or during flare-ups, in terms of the degree of additional range of motion loss for the left knee disability.  If the examiner is unable to quantify the degree of additional functional loss that the Veteran may experience during periods of flare-up for the left knee disability, the examiner should so state for the record and explain the basis for the answer.

The examiner should specifically provide an opinion (or estimate) the degree of additional functional loss that the Veteran experiences during flare-ups of the left knee disability.  If the examiner is unable to do so, he or she should so state for the record and explain the basis for the answer.

3.  Schedule the Veteran for an assessment to evaluate the impact of his service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the examiner should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and the types of employment that would remain feasible despite the functional impact of his service-connected disabilities.
4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and return the matter to the Board for further appellate consideration, as necessary.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







